Citation Nr: 1413062	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to Department of Veterans Affairs educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) to be paid at the 100 percent rate.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The appellant served with the Reserve Officer Training Corps (ROTC) from July 2006 to July 2010.  Thereafter, he began serving on active duty.

This matter comes to the Board of Veterans' Appeals (Board) comes on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant's substantive appeal was signed by him and a representative from the American Legion.  However, a review of the paper claims file, as well as both of VA's electronic claims file systems, reveals no evidence that the appellant ever appointed a representative, and no communication has been sent to any representative.  There is no VA Form 21-22 or VA Form 21-22a.  Therefore, the Board finds that the appellant has no such representation.  In addition, the Board notes that VA's electronic claims filing systems contain no record of a file regarding the appellant.


FINDINGS OF FACT

1.  As of June 28, 2011, the appellant had a total of 352 days of service.  As of August 9, 2011, he had a total of 394 days of service.  He was then still on active duty.

2.  Overall, the appellant had over 6 months creditable active duty service as of June 28, 2011, and over 12 months of credible active duty as of August 9, 2011.


CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance of 100 percent, under the Post 9/11 GI Bill, have not been met.  38 U.S.C.A. §§ 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9640 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.


Law and Analysis

In February 2011, the appellant applied for VA educational assistance benefits.  In March 2011, he was informed that he was entitled to benefits payable under the Post-9/11 GI Bill program and would be paid at a 100 percent level.  It was noted that he had 235 days of active duty.  In June 2011, the appellant's educational institution submitted an enrollment certification to VA, showing that the appellant had begun his course of study on June 13, 2011.  In a subsequent June 2011 letter, the RO informed the appellant that he was entitled to receive 50 percent of the benefits payable under the Post-9/11 GI Bill program.  This was based upon 352 days of active duty.  In an August 2011 letter, the RO informed the appellant that he was now entitled to receive 60 percent of the benefits payable under the Post-9/11 GI Bill program, based upon 394 days of active duty.  

The appellant appealed the determinations that he was entitled to less than the 100 percent benefit.  He has asserted that, because VA initially informed him that he was entitled to 100 percent of the benefit, and he relied upon that information in pursuing his education, it could not be changed thereafter.

In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a veteran who served at least 36 months of active duty after September 10, 2001.  38 C.F.R. § 21.9640(a).  

The appellant in this case had a total of 352 days of service as of June 28, 2011, and a total of 394 days of service as of August 9, 2011, all of which occurred after September 10, 2001.  This is creditable active duty service for the purpose of Chapter 33 benefits with regard to the rate payable.  Thus, the appellant served just under 12 months of creditable active duty as of June 2011 and just over 12 months of creditable active duty as of August 2011.

VA law and regulation proved that a veteran who serves at least 30 months is paid at the 100 percent rate; who serves at least 30 continuous days and is discharged for a service-connected disability, is paid at the 100 percent rate; serves at least 30 months, but less than 36 months is paid at the 90 percent rate; serves at least 24 months, but less than 30 months is paid at the 80 percent rate; serves at least 18 months, but less than 24 months is paid at the 70 percent rate; serves at least 12 month, but less than 18 months is paid at the 60 percent rate; and who serves at least 6 months, but less than 12 months is paid at the 50 percent rate.  38 U.S.C.A. §§ 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9640(a) (2013).

The evidence of record shows that the appellant began his service in July 2006.  However, his service from July 2006 to July 2010 was part of a ROTC commission.  This duty is excluded under the Post-9/11 GI Bill, and the appellant has not alleged otherwise.  

The evidence clearly shows that the appellant was entitled to Post-9/11 GI Bill benefits payable at the 50 percent rate in June 2011 and the 60 percent rate in August 2011.  The appellant does not dispute his length of creditable service or the level of benefit that corresponds to this service.  Indeed, the appellant's August 2011 written statement appears to acknowledge that he had less than the required days of creditable service required to be entitled to a 100 percent benefit.  Thus, the facts are not in dispute.  

Instead, the appellant has argued that he relied on information provided by VA in committing himself to a course of study, believing it would be paid for at the 100 percent rate.  He has asserted that this was clearly an administrative error on the part of VA and believes that he should not be responsible for the resulting fees.

While the Board is sympathetic to the appellant's arguments, the Board does not have authority to grant benefits on an equitable basis.  As the discussion above illustrates, the law and regulations governing the level of benefit paid for Post-9/11 GI Bill benefits establish very specific eligibility requirements for such benefits.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) (West 2002), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.

Because information obtained by the RO indicates that the appellant did not have the requisite creditable service, he cannot be paid at the 100 percent rate.  Instead, he was eligible for payment at the 50 percent rate in June 2011 and the 60 percent rate in August 2011.  Accordingly, payment of educational assistance under the Post-9/11 GI Bill at a 100 percent level is not warranted.

In rendering this decision, the Board also notes that VA never paid the appellant's educational institution at the higher, incorrect rate of 100 percent.  Therefore, an overpayment was never created.
ORDER

Payment of educational assistance under the Post-9/11 GI Bill at a level higher than 50 percent is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


